

115 HR 3885 IH: Senior Citizen Protection Act of 2017
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3885IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Schneider (for himself and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to establish guidelines for a model elder abuse registry and to
			 provide grants to States for establishing and operating such a registry,
			 and for other purposes.
	
 1.Short TitleThis Act may be cited as the Senior Citizen Protection Act of 2017. 2.Model elder Abuse Registry (a)In generalNot later than one year after the date of the enactment of this Act, the Attorney General shall establish guidelines for States to design and implement elder abuse registries.
 (b)ContentsThe guidelines established under subsection (a) shall be designed to provide guidance to States to do the following:
 (1)Identify which types of individuals to place on an elder abuse registry, including— (A)individuals convicted of a crime involving elder abuse; and
 (B)individuals found by a State agency to have committed elder abuse. (2)Provide, for each individual placed on the registry, the information to be included for such individual in the elder abuse registry, including—
 (A)the circumstances surrounding the elder abuse; (B)the type of abuse committed; and
 (C)the relationship of the individual to the victim. (3)Prior to placement on the registry, notify each individual to be placed on the registry of such individual’s placement on the registry.
 (4)Provide, for each individual to be placed on the registry, the opportunity to appeal placement on the registry within a reasonable period of time before such individual’s placement on the registry.
 (5)Provide the duration of placement on the registry. (6)Provide for the removal of individuals who should no longer be placed on the registry.
 (7)Make elder abuse registries readily accessible to the public, including by— (A)posting the information contained in the registry onto the Internet; and
 (B)making the registry readily searchable. (c)ConsultationIn developing such guidelines under subsection (a), the Attorney General shall consult with the Secretary of Health and Human Services and the appropriate public and private entities.
			3.Grants
 (a)In generalThe Attorney General may make grants to States for establishing and operating elder abuse registries.
 (b)ApplicationA State may apply for a grant under this section at such time and in such form as the Attorney General may require.
 (c)Use of FundsThe recipient of a grant under this section shall use the funds to— (1)establish an elder abuse registry that substantially conforms to the guidelines established pursuant to section 2; and
 (2)enact legislation requiring entities that provide health care services or long-term care to elders in the State to check the State elder abuse registry before hiring individuals for such services to ensure that such individuals have not been found by a State agency to have committed elder abuse.
 4.National elder Abuse RegistryBeginning, not less than two years after the date of the enactment of this Act, the Attorney General shall establish and maintain a national database of content from State elder abuse registries that substantially conforms to the guidelines established pursuant to section 2.
 5.DefinitionsIn this Act: (1)The term abuse means the knowing infliction of physical or psychological harm or the knowing deprivation of goods or services that are necessary to meet essential needs or to avoid physical or psychological harm.
 (2)The term caregiver means an individual who has the responsibility for the care of an elder, either voluntarily, by contract, by receipt of payment for care, or as a result of the operation of law, and means a family member or other individual who provides (on behalf of such individual or of a public or private agency, organization, or institution) compensated or uncompensated care to an elder who needs supportive services in any setting.
 (3)The term elder means an individual aged 65 years or older. (4)The term elder abuse means the abuse, neglect, mistreatment, or exploitation of an elder.
 (5)The term exploitation means the fraudulent or otherwise illegal, unauthorized, or improper act or process of an individual, including a caregiver or fiduciary, that uses the resources of an elder for monetary or personal benefit, profit, or gain, or that results in depriving an elder of rightful access to, or use of, benefits, resources, belongings, or assets.
 (6)The term fiduciary— (A)means a person or entity with the legal responsibility—
 (i)to make decisions on behalf of and for the benefit of another person; and (ii)to act in good faith and with fairness; and
 (B)includes a trustee, a guardian, a conservator, an executor, an agent under a financial power of attorney or health care power of attorney, or a representative payee.
 (7)The term neglect means the knowing failure of a caregiver or fiduciary to provide the goods or services that are necessary to maintain the health or safety of an elder.
 (8)The term mistreatment means the inappropriate use of medications, isolation, or physical or chemical restraints. (9)The term State means any of the 50 States, or the District of Columbia.
			